The Disciplinary Review Board having filed with the Court its decision in DRB-17-122 that ANDREW S. ROSENBLOOM of PHOENIXVILLE, PENNSYLVANIA, who was admitted to the bar of this State in 2002, should be reprimanded for violating RPC 1.3 (lack of diligence); RPC 1.4(b) (failure to communicate with client); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation),
And the Court having determined in its review of the matter that an admonition is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that ANDREW S. ROSENBLOOM is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.